CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered. Claims 21-52 are presented for examination. Claims 1-20 are cancelled. 

Remarks

2.	Applicant's amendments to alleviate the claims objections of claims 24, 37 and 49 have been fully considered and are persuasive, therefore the claims objections are respectfully withdrawn.
Applicant's arguments to alleviate the 35 U.S.C. 112(a) rejection of claims 47-52 have been fully considered and are persuasive, therefore the 35 U.S.C. 112(a) rejection of these claims is respectfully withdrawn. 


Allowable Subject Matter

3.	Claims 21-52 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 21, 34 and 47, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Dion teaches an exercise machine that receives an exercise class as digital content over a network. Exercise classes are recorded in studios where instructors lead the exercise classes. The classes have multiple participants. Video cameras, microphones, or other components are used to capture the class. Their outputs are fed into an audio mixer. Instructors and users have access to a content creation platform that provides tools for selecting and editing music and managing volume controls. Users can manage multiple data streams to select and control inputs and outputs. The user controls the volume of primary audio stream for the class as well as other audio channels for different users or even unrelated audio streams such as telephone calls or their own music selections.
The prior art of Silfvast teaches an architecture for distributed audio processing for an audio mixer GUI, based on audio processing nodes connected with a network. A plurality of audio channels for a group music session are transmitted over the network to an audio mixer. The user selects a node, then selects sources within the node, such as “Vocal” and Guitar”. The user sets the volume of the selected sources in the audio mixer.

But the claims of the present invention recite a different combination of limitations. Claim 21 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“a computer-implemented method for adaptive delivery of audio and video channels in a group exercise class, the method being performed by an exercise equipment computing device comprising at least one processor, the method comprising: 
getting a selection of a group exercise class from a user; 
receiving audio and video for the group exercise class over a communications network from a trainer station of the group exercise class, 
the audio and video for the group exercise class having a plurality of audio signals selected by the trainer station; 
playing the audio and video for the group exercise class, 
a volume level for each audio signal being at a respective initial value, the video being from a default camera; 
displaying an audio mixer, the audio mixer comprising a control for an audio mix of the plurality of audio signals associated with the group exercise class, 
the control comprising a discrete actuator for each of the plurality of audio signals of the audio mix; 
receiving a user selection to change the audio mix of at least two of the plurality of audio signals; and 
changing the audio mix played during the group exercise class in accordance with the user selection“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 16, 2021